Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 8/22/2022.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 31 recites that the two streams are not in fluid communication with a reverse osmosis separation system. This is a negative limitation that has no support in the specification either in a positive recitation of the negative limitation or as a positively recited alternative element. As such, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention at the time of invention.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 28 and 30-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eyal et al. (US 2015/0166363).
Regarding claim 17, Eyal teaches a system/apparatus capable of performing solvent extraction on brines, the system comprising a feedstream (106) in communication with a fluid source (102), a solvent source (amine/dimethylisopropylamine solvent), one or more extractors (110) that include a first outlet (118) for a water in solvent outlet stream and a second outlet (116) for an aqueous raffinate stream, a separator (130) in fluid communication with the second outlet, the separator having a third outlet (130) for decaled water and a fourth outlet (138) for dewatered solvent, a temperature controller in communication with the one or more extractors (adjust temperature), and a dewatered solvent recycle conduit for recycling the dewatered solvent from the fourth outlet to the extractors (Fig. 1, [0029] and [0048]-[0076]).
It is noted that the specific type of fluid treated, the results desired, and specific operational steps are not given patentable weight ("[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)  "[I]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Regarding claim 28, the Eyal apparatus is capable of operating at the temperatures claimed for the first of the extractors (110) and the outlet stream is subsequently heated ([0048]-[0076]).
Regarding claim 30, depending on how the Eyal apparatus is operated, it is capable of providing the ratio claimed. 
Regarding claim 31, Eyal teaches that various streams are fluidly connected to a membrane system and the membrane system alternatively can be a reverse osmosis system ([0029]-[0030]). As such, the opposite is true in that the membrane system is not a reverse osmosis system and therefore meets the claim limitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eyal et al. (US 2015/0166363).
Regarding claim 29, Eyal teaches a second extractor (120) operated at a higher temperature (intermediate temperature) than the first extractor but fails to teach the water in solvent outlet stream being heated to TH. As discussed above, it is noted that it is unclear how the water in solvent outlet stream is heated to two different temperatures. However, Eyal teaches the importance of temperature in the separation process and that means for adjusting the temperature are provided. As such, one skilled in the art would have found it obvious to include more means to adjust the temperature as needed as it is merely optimizing a known variable (temperature) for the desired process while duplicating known essential elements (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.) Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).

Response to Arguments
Applicant's arguments filed 8/22/2022 have been fully considered but they are not persuasive. Applicant argues that as the independent claim includes limitations directed to the fluid being worked upon by the apparatus, patentable weight should be given to said limitations. 
It is noted that what is claimed is “a feedstream” that is “in fluid communication with a fluid source.” The feedstream is being positively claimed, not the fluid source. The fluid communication with a fluid source would be considered intended use and the positively claimed structure is a feedstream/inlet. 
Further, MPEP 2115 clearly states that the inclusion or claiming the material or article worked upon does not limit apparatus claims (Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
In Otto, the claims were directed to a core member for hair curlers (i.e., a particular device) and a method of making the core member (i.e., a particular method of making that device) and "not to a method of curling hair wherein th[e] particular device is used." 312 F.2d at 940. The court held that patentability of the claims cannot be based "upon a certain procedure for curling hair using th[e] device and involving a number of steps in the process." The court noted that "the process is irrelevant as is the recitation involving the hair being wound around the core" in terms of determining patentability of the particular device. Id. Therefore, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.
In Young, a claim to a machine for making concrete beams included a limitation to the concrete reinforced members made by the machine as well as the structural elements of the machine itself. The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable.
In In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967), an apparatus claim recited "[a] taping machine comprising a supporting structure, a brush attached to said supporting structure, said brush being formed with projecting bristles which terminate in free ends to collectively define a surface to which adhesive tape will detachably adhere, and means for providing relative motion between said brush and said supporting structure while said adhesive tape is adhered to said surface." An obviousness rejection was made over a reference to Kienzle which taught a machine for perforating sheets. The court upheld the rejection stating that "the references in claim 1 to adhesive tape handling do not expressly or impliedly require any particular structure in addition to that of Kienzle." Id. at 580-81. The perforating device had the structure of the taping device as claimed, the difference was in the use of the device, and "the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself." Id. at 580). 
Specific attention is directed to the In re Young, where the claims include a limitation to what is produced/worked upon by the apparatus. The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable. In this case, the apparatus as claimed is the structure recited in the rejection above. The fluid being treated even if positively recited as part of a limitation is still only the material worked upon by the apparatus and does not impart patentability to said apparatus. Similarly, the products produced while operating the apparatus are still considered the material or article worked upon by the apparatus. As Eyal teaches all claimed structural limitations as to what the device is, it reads on the claim as the material or article worked upon does not impart patentability to the claims. 
No arguments were provided as to how the claimed apparatus/structure is different from the Eyal apparatus, only that the material or article worked upon by the apparatus is different. Therefore, the above rejection is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER KEYWORTH/Primary Examiner, Art Unit 1777